Title: From George Washington to Major General Horatio Gates, 20 March 1778
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Valley Forge 20th March 1778

I am honored with yours of the 7th 11th & 14th instants. As soon as General Green enters upon the Office of Qr Mr General he will attend to the Stores at Reading and have all, that are not immediately or soon wanted for the Army, removed to a place of greater safety—I am obliged for your attention to the Article of Paper with which I hope we shall be in future better supplied—I do not think much credit is to be given to the intelligence communicated in yours of the 14th because the number of Horse mentioned is more than the Enemy have at present, and if they had them, they would not risque them so great a distance. They cannot possibly march any Body of Horse or Foot from Philada upon the Rout mentioned in the information without being discovered by our patrolls—But that we may be prepared, should such a scheme be in agitation, I have strengthned our advanced picket w[it]h 200 Men.
A few days ago one of our scouting Parties fell in with and took four fine teams going into Philadelphia two of them belonged to one Evan Griffith who lived about one mile from York Town. The other two belonged to one Dorsey who was killed in the Skirmish. Griffith made his Escape and went into Philada. Inclosed you have the examination of two of the Waggoners who were taken. By enquiring who are Griffith’s acquaintance some further discoveries may be made. From what we have found out in several late instances the Enemy are attempting by all ways and means to procure a recruit of Horses. I am obliged by the full information of the State of our Arms, Artillery, Ammunition and other Stores given in yours of the 14th If there are not Bayonets and Cartouch Boxes to the Muskets returned servicable, there will be found a great deficiency of the first, and almost a total want of the latter as appears from the return transmitted. You must be sensible that not a moments time is to be lost in providing these necessary Articles and I therefore take it for granted that no exertions on your parts will be wanting to procure them. I am endeavouring to have the

deficient Bayonets for the Army made up by Armourers drawn from the line.
I perfectly agree with you as to the necessity of collecting a battering train of Artillery, and I think Springfield & Carlisle the places mentioned by you, very proper to deposit them. Springfield is also the proper place to deposit the spare Stores to the Eastward, but as it appears that all the Arms and Tents from all the Magazines will be wanted by the Army, they should without loss of time be moving towards Carlisle. Nine or ten of the 9 Inch Mortars should also be brought forward. The Field Artillery, heavy twelves and the twenty four pounders that were at Albany and such other military Stores as will not be immediately wanted down the River, will be ordered on by General Knox and what are not wanted here sent to Carlisle. That place will then be the grand Arsenal of all Artillery & Stores on this side of Hudsons River as Springfield will be of those on the East side. I am getting the heavy Cannon that were saved out of the shipping upon Delaware mounted upon travelling Carriages, they are very fine Iron 18 and 24 pounders and I suppose will amount to about twelve. If we should take a post below the City, they, with the heavy Brass Artillery and the Mortars will be of the greatest use to us, but the Cannon will be too heavy to move any great distance. I have the honor &c.

P.S. I shall be much obliged to you for hurrying on those Levies towards the Camp, who march thro’ York. We have hitherto found that a vast many of them have stragled and have been lost before they have reached the Army by making repeated Halts.

